—Appeal from a judgment of the County Court of Saratoga County (Williams, J.), rendered May 22, 1992, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the fifth degree.
We find defendant’s contention that County Court failed to conduct a sufficient inquiry to ascertain the voluntariness of his guilty plea to be without merit. A review of the record establishes that defendant was represented by counsel and admitted his guilt of the crime to which he pleaded guilty, and that County Court confirmed that defendant understood the consequences of his plea (see, People v Lattmen, 101 AD2d *1015662). We also find no error in County Court’s failure to allow defendant to withdraw his guilty plea based upon defendant’s conclusory protestations of innocence and coercion (see, People v Ross, 182 AD2d 1022, lv dismissed 80 NY2d 934; People v Smith, 168 AD2d 915, lv denied 77 NY2d 911).
Weiss, P. J., Levine, Crew III, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed.